Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered November 13, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, and judgment, same court (Budd Goodman, J.), rendered November 15, 1996, convicting defendant, upon his plea of guilty, of violation of probation, and resentencing him to a consecutive term of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. Nor do we find an abuse of sentencing discretion. Concur — Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.